Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about October 2, 1991, which terminated respondent’s parental rights and awarded custody and guardianship of the child to the Commissioner of Social Services and petitioner agency for the purposes of adoption, following a fact-finding determination that respondent had permanently neglected the child, unanimously affirmed, without costs.
Clear and convincing evidence established that petitioner exerted diligent efforts to encourage and strengthen the parental relationship by keeping respondent informed about his child’s special needs, progress and medical condition, arranging visitation, providing respondent with referrals for parenting skills and counselling, and urging respondent to learn of his daughter’s problems (see, Social Services Law § 384-b [7] [f]; Matter of Brooke Louise H., 158 AD2d 425). Faced with " 'an utterly un-co-operative or indifferent parent’ ”, the agency fulfilled its statutory duty to make reasonable efforts to assist respondent (supra, at 426, quoting Matter of Sheila G., 61 NY2d 368, 385). Furthermore, respondent’s plan was not realistic (see, Matter of Leon RR, 48 NY2d 117, 125), inasmuch as the child’s grandmother, who was in her seventies and had had a stroke, was physically unable to care for respondent’s daughter (see, Matter of Miguel S., 140 AD2d 202, 205).
With respect to the business records of the previous agency that merged with petitioner, any error in their admission was harmless since the testimony of the caseworker and of respondent otherwise clearly established permanent neglect (see, Matter of Saffert, 57 AD2d 758). Concur — Murphy, P. J., Sullivan, Ross, Rubin and Tom, JJ.